Name: Commission Regulation (EEC) No 2692/91 of 11 September 1991 amending Regulation (EEC) No 2537/89 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  economic policy
 Date Published: nan

 No L 255/12 Official Journal of the European Communities 12. 9 . 91 COMMISSION REGULATION (EEC) No 2692/91 of 11 September 1991 amending Regulation (EEC) No 2537/89 laying' down detailed rules for the application of the special measures for soya beans 1 . Article 32 (3) and (4) is replaced by the following :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 1724/91 (2), and in particular the third paragraph of Article 3 and Article 3a (6) thereof, Whereas Article 3a of Regulation (EEC) No 1491 /85 provides for the establishment of actual and estimated production of ^oya beans ; whereas, when this is done the amounts harvested on the territory of the former German Democratic Republic are not to be taken into account ; whereas the production estimates for soya beans should be made before the end of January ; whereas as a result, Member States must supply the figures relating to the area and production of soya beans to the Commission before 15 January ; whereas Article 3a (3) lays down that the calculation of the adjustment for the marketing year 1991 /92 for soya beans produced in Spain up to the limit of the area sown under contract in 1990 must result in an adjusted guide price equal to that prevailing in the rest of the Community ; Whereas the final aid amounts will not be known until the end of the month of January ; whereas provision should be made for the freeing of a significant part of the security covering the advance when the right to the aid has been recognized ; whereas provision should be made to release the remaining part of the security only after the final aids have been published in order to ensure that any excess payment can be recovered ; Whereas Commission Regulation (EEC) No 2537/89 (3), as last amended by Regulation (EEC) No 2427/90 (4), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, '3 . The security referred to in paragraph 2 shall be lodged in order to ensure that the processing opera ­ tions determining entitlement to the aid are carried out and, while the aid has not been finalized in accordance with Article 41 (3), to ensure that any payment in excess of the aid to which final entitle ­ ment is established can be recovered. The security shall be lodged in one of the forms provided for in Article 8 of Regulation (EEC) No 2220/85. 4. The security shall be released when the aid has been finalized in accordance with Article 41 (3), and the competent authority of the Member State in ques ­ tion has recognized, in accordance with Articles 27 and 28, entitlement to aid in respect of the quantities specified in the application, after a spot check has been carried out at the end of the marketing year. If entitlement to the aid is not recognized in respect of all or part of the quantities specified in the application, the security shall be forfeited in proportion to the quantities in respect of which the conditions for entitlement to the aid have not been fulfilled, with the addition of a penalty applied to the remaining aid. However, in the period before publication of the finalized aid in accordance with Article 41 (3), up to 80 % of the security may be released in conformity with the provisions of the preceding sub-paragraph. The release of any remaining part of the security shall take place after the publication of the finalized aid.' 2. In the first sentence of Article 41 ( 1 ), 'the end of the second month' is replaced by 'the end of January' ; in Article 41 ( 1 ) the following is added after the third indent : 'However, when the establishment of actual and esti ­ mated production takes place, those quantities harvested in the territory of the former German Democratic Republic shall not be taken into account.' 3 . In Article 41 (2) the following is added after the second indent : 'However, the adjustment of the amount of aid for soya beans produced in Spain for the 1991 /92 marketing year shall be fixed so that the adjusted guide price is the same in Spain as in the Community as constituted HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2537/89 is hereby amended as follows : (') OJ No L 151 , 10 . 6 . 1985, p. 15 . O OJ No L 162, 26. 6 . 1991 , p. 35. (3) OJ No L 245, 22. 8 . 1989, p. 8 . (4) OJ No L 228 , 22. 8 . 1990, p. 15 . 12. 9 . 91 Official Journal of the European Communities No L 255/ 13 on 31 December 1985, up to the limit of the area sown under contract for 1990.' 4 . In Article 41 (4), ' 15 October' is replaced by '15 January' ; in the second indent 'to be harvested' is replaced by 'harvested' ; the following is added after the second indent : 'Germany shall communicate separately the figures relating to the territory of the former Federal German Republic and the former German Democratic Republic.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission